NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1590

                                    RANDI BLACK,

                                                      Plaintiff-Appellant,

                                           v.

         CE SOIR LINGERIE CO., INC., BRAGEL INTERNATIONAL, INC.,
     DILLARD’S, INC., FEDERATED DEPARTMENT STORES, INC., GAP, INC.,
           THE NEIMAN MARCUS GROUP, INC., NORDSTROM, INC.,
                   and VICTORIA’S SECRET STORES, L.L.C.,

                                                      Defendants-Appellees.


        Gregory S. Dovel, Dovel & Luner LLP, of Santa Monica, California, argued for
plaintiff-appellant.

      Edward R. Schwartz, Christie, Parker & Hale, LLP, of Pasadena, California,
argued for defendants-appellees.

Appealed from: United States District Court for the Eastern District of Texas

Magistrate Judge John D. Love
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-1590


                                  RANDI BLACK,

                                                      Plaintiff-Appellant,


                                          v.

         CE SOIR LINGERIE CO., INC., BRAGEL INTERNATIONAL, INC.,
     DILLARD’S, INC., FEDERATED DEPARTMENT STORES, INC., GAP, INC.,
           THE NEIMAN MARCUS GROUP, INC., NORDSTROM, INC.,
                   and VICTORIA’S SECRET STORES, L.L.C.,

                                                        Defendants-Appellees.

                                  Judgment
ON APPEAL from the       United States District Court for the Eastern District of Texas

in CASE NO(S).           2:06-CV-544

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, SCHALL and LINN, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED April 2, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk